Citation Nr: 0508450	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1968, to include a period of service in Vietnam.  The 
veteran died in October 2002; the appellant is his spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO denied service connection for the cause of the 
veteran's death.  In April 2003, the appellant (the veteran's 
spouse) filed a notice of disagreement (NOD), and a statement 
of the case (SOC) was issued in June 2003.  The appellant 
filed a substantive appeal in July 2003.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	The veteran died on October [redacted], 2002.  According to the 
death certificate, the veteran's immediate cause of death was 
sepsis; significant conditions contributing to death but not 
related to the immediate cause were a previous 
cerebrovascular accident and a possible perforated viscus.

3.	At the time of the veteran's death, service connection was 
in effect for traumatic deformity of the nose, with 
deflection of nasal septum to the left, and nose bleeds, 
rated as 10 percent disabling, and for tinea cruris, 
interdigital, both feet, rated as noncompensable.  There was 
no claim for service connection pending before VA at the time 
of the veteran's death.

4.	While the veteran had active service in the Republic of 
Vietnam during the Vietnam era, and is presumed exposed to 
herbicide agents, including Agent Orange, during service, 
sepsis is not among the disabilities recognized by VA as 
etiologically related to herbicide (Agent Orange) exposure in 
Vietnam.

5.	There is no competent medical evidence that any of the 
disabilities listed on the veteran's death certificate is 
otherwise shown to have been related to service (to include 
any presumed Agent Orange exposure therein) or to a service-
connected disability, 

6.	As there is no competent evidence of a relationship 
between the cause of the veteran's death and either service 
or a service-connected disability, the record presents no 
basis for obtaining an advisory opinion from an independent 
medical expert (IME). 


CONCLUSIONS OF LAW

1.	The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.        §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2004).

2.	The criteria for obtaining an advisory opinion from an IME 
are not met.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the June 2003 SOC, and the RO's letters of December 
2002 and May 2004, the RO notified the appellant and her 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the appellant has 
also been afforded the opportunity to present evidence and 
argument in support of her claim.  In its December 2002 
letter, the RO requested that the appellant provide 
authorization to enable it to obtain any outstanding private 
medical records, to include a copy of the veteran's final 
hospital summary.  The RO also requested information to 
enable it to obtain any VA treatment records, employment 
records, or records from other Federal agencies, as well as 
requested that the appellant submit any additional evidence 
in her possession.  In a May 2004 letter, the RO requested 
that the appellant provide authorization to enable it to 
obtain any outstanding private medical records, and 
information to enable it to obtain any VA treatment records, 
employment records, or records from other Federal agencies.  
The RO further requested that the appellant specifically 
submit any medical evidence showing or suggesting that the 
veteran's service-connected health conditions caused or 
contributed to his death, as well as any medical evidence 
showing that the veteran's death was related to in-service 
herbicide exposure.  Through these letters, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R.    § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the appellant in any way.  

As indicated above, the RO issued the June 2003 SOC 
explaining what was needed to substantiate the claim on 
appeal within two months of the appellant's April 2003 NOD of 
the January 2003 rating decision on appeal, and the appellant 
was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the appellant of the VCAA duties to 
notify and assist in its letters of December 2002 and May 
2004; neither in response to these letters, nor at any other 
point during the pendency of this appeal, has the appellant 
informed the RO of the existence of any evidence that has not 
already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The veteran's service medical 
records (SMRs) are of record.  Moreover, in support of her 
claim, the appellant has submitted copies of medical records 
dated after the veteran's military retirement, indicating 
treatment by military physicians, dated from 1970 to 1974; 
copies of the veteran's service personnel records; a 
September 1999 report of a medical evaluation during the 
veteran's lifetime (for purposes of establishing a claim for 
VA special monthly pension benefits); a copy of the veteran's 
death certificate; and a June 2003 personal statement.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that has not been obtained.
 
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 



II.	Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.       38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2004).  The service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.

While in the instant case the appellant's representative has 
asserted that the veteran's death was related to in-service 
injury or disease (specifically, possible hypertension 
condition in service), the record also reflects the 
appellant's and her representative's contentions that the 
veteran's death was directly related to the veteran's Agent 
Orange exposure in service.  To give the appellant every 
consideration in connection with the instant claim, the Board 
will, as the RO has done, consider all theories of 
entitlement.

Pertinent to claims based on herbicide exposure (to include 
Agent Orange), the pertinent legal authority now provides 
that there is a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  See     
38 U.S.C.A. § 1116(f) (West 2002).  Thus, a presumption of 
service connection arises for a Vietnam era veteran (presumed 
exposed to herbicides, to include Agent Orange) who later 
develops one of the conditions listed below.  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of  38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

Service connection for disability (or death) claimed as due 
to exposure to Agent Orange also may be established by 
showing that a disorder resulting in disability or death is, 
in fact, causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 
1113(b) and 1116, and 38 C.F.R. § 3.303.

The medical evidence in this case includes the veteran's 
SMRs, which contain reports of various reenlistment 
examinations that note the veteran's reported medical history 
of high blood pressure.  On examination for purposes of 
reenlistment in August 1957, the veteran's blood pressure was 
130/78 (systolic/diastolic); in January 1959, 120/62; in 
September 1963, 124/88; and in June 1968, 124/88.  

Records pertaining to the veteran's treatment by military 
physicians, following his retirement from service, include an 
August 1974 notation of a diagnosis of hypertension.

In a January 1981 decision, the RO granted service connection 
and assigned an initial 10 percent rating for traumatic 
deformity of the nose with deflexion of the nasal septum to 
the left, and nosebleeds, effective January 24, 1980; as well 
as granted service connection and an initial noncompensable 
rating for tinea cruris, interdigital, minimal, both feet, 
effective January 24, 1980.   

A September 1999 private physician's medical statement 
submitted in conjunction with the veteran's then pending 
claim for special monthly pension benefits (for aid and 
attendance), notes a diagnosis of cerebral vascular accident 
with right hemiplasia, fracture of the right hip requiring 
surgical repair and plates, degenerative joint disease, and 
hypertension.   

According to a death certificate received by the RO in 
November 2002, the veteran died on October [redacted], 2002 at 72 
years of age.  The immediate cause of death was listed as 
sepsis, with an onset of several days before the veteran's 
death.  A previous cerebrovascular accident and a possible 
perforated viscus were listed as significant conditions 
contributing to death but not related to the immediate cause.  
[Parenthetically, the Board notes that, while the 
appellant's representative has suggested that the death 
certificate refers to a "previous cardiovascular accident" 
as a significant condition contributing to death, the Board 
reads this notation on the certificate as a "previous 
cerebrovascular accident."  In this respect, the Board 
points out that the above-noted 1999 private physician's 
report also refers to a prior cerebrovascular accident, and 
that there is no medical evidence of record of any post-
service cardiovascular accident.]

After careful review of the evidence in light of the above-
referenced criteria,  
the Board finds that the criteria for service connection for 
the cause of the  
veteran's death, to include as due to Agent Orange exposure, 
are not met.  

Regarding service connection based on Agent Orange exposure, 
the Board notes that while, under the legal authority cited 
to above, the veteran is presumed to have been exposed to 
Agent Orange during his Vietnam service, sepsis is not among 
the conditions that may be presumptively service connected 
under 38 C.F.R. §§ 3.307(a) and 3.309(e).  Hence, 
presumptive service connection for sepsis, as a result of 
Agent Orange exposure, is not available. 
 
There is also no competent evidence in this case that might 
establish a direct relationship between the veteran's sepsis 
and active military service, to include presumed Agent 
Orange exposure therein.  The medical evidence does not 
include any record of sepsis during service, and there are 
no findings from any VA or private treatment provider that 
suggest a link between sepsis and in-service herbicide 
exposure.  
 
Further, there is no competent evidence of a relationship 
between the cause of the veteran's death and an in-service 
disease or injury, on any basis other than as due to Agent 
Orange exposure.  The Board notes that the veteran's SMRs 
document possible hypertension during service, as indicated 
above.  However, service connection for hypertension was not 
established during the veteran's lifetime, and no claim for 
such was pending at the time of the veteran's death.  Even 
if the Board were to concede the possibility of hypertension 
in service, such would not provide a basis for a grant of 
service connection for the cause of the veteran's death, in 
the absence of medical evidence of a relationship between 
hypertension and the veteran's death.  

Finally, the Board notes that there is no competent evidence 
linking any disability for which service-connection was 
established during the veteran's lifetime with the cause of 
his death-specifically, traumatic deformity of the nose, 
with deflection of the nasal septum, and nose bleeds.

The Board notes that the veteran's represented has requested 
that the Board obtain an advisory opinion from an IME.  
However, under these circumstances, where there is simply no 
competent evidence of any medical relationship between the 
cause of the veteran's death and either service or a service-
connected disability, the Board finds that this case does not 
present the medical complexity or controversy to warrant an 
opinion from an independent medical expert.  See 38 U.S.C.A. 
§ 7109; 38 C.F.R. § 20.901(d).  Rather, any such opinion 
would be purely speculative, or involve consideration of a 
matter for which there is no medical evidence to show is 
within the range of probability.  

The Board has considered the assertions of the appellant and 
her representative in its adjudication of the claim on 
appeal.  However, as each is a layperson without the 
appropriate medical training or expertise, neither is 
competent to provide a probative opinion on a medical 
matter, to include the matter of whether there is medical 
relationship between the cause of the veteran's death and 
either his active military service or a service-connected 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under the circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.            
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


